Citation Nr: 1400488	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

Although the Veteran requested a hearing on appeal before a member of the Board, the Veteran failed to report for his scheduled hearing.  VA has not received from the Veteran any report of good cause for his failure to appear or a request for another hearing date.  Therefore, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.1304.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in conjunction with his reopened claim and good cause for his failure to report has not been shown.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 3.655(b) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, VA provided the Veteran will fully compliant VCAA notice in a letter dated in August 2007, prior to the rating decision on appeal.  Also, VA has satisfied its duty to assist the Veteran in this case.  It is noted that the Board previously reviewed the record, determined that additional development was necessary, and remanded the claim.  On remand, the Board requested a VA examination and medical opinion.  The Veteran failed to report for the scheduled VA examination.  He has not reported good cause for his failure to report or requested another examination date.  Accordingly, the Board finds substantial compliance with the requirements articulated in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, 24717as the Veteran has not indicated a desire or willingness to present for a VA scheduled appointment for examination, the Board believes that remand again for this purpose would be futile as the Veteran's cooperation is essential and he has not communicated with VA since failing to present for his scheduled examination appointment.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA cannot assist in regard to obtaining an examination when the Veteran is unwilling to present for an examination.  Therefore, the Board finds that VA's duty to assist in this regard has been met.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

 Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system, such as a sensorineural hearing loss, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Failure to Report for VA Examination

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a veteran, without good cause, fails to report for a VA examinations in a reopened claim, "the claim shall be denied."

Here, the record shows that the Veteran failed to appear for his appointment for a VA audiological examination scheduled for November 2012.  VA has not been contacted by the Veteran since he failed to report for this examination.  The RO sent to the Veteran a Supplemental Statement of the Case (SSOC) dated in November 2012, which noted his failure to report for the November 2012 VA audiological examination and the bases for the denial of the claim.  Again, no response was received from the Veteran.  The record shows that the SSOC was sent to the Veteran's last known address of record and that it was not returned as undeliverable.  . See 38 C.F.R. § 3.1(q).  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).

To date, the Veteran has not cited good cause for failing to report to the scheduled examination or a desire to reschedule his skin examination. Indeed, there has been no correspondence received from the Veteran since the Board's April 2012 remand.

Therefore, as this matter arises from a reopened claim for benefits, the claim must denied.  See 38 C.F.R. § 3.655(b).

However, even were the claim considered based on the evidence of record, the preponderance of the evidence is against the claim.  A chronic hearing loss disability is not shown in service and sensorineural hearing loss is not shown within the initial post separation year.  A hearing loss disability as defined by VA is shown more than 30 years after service separation and competent evidence has not been presented linking any currently shown hearing loss disability to service, to include any abnormal hearing findings or noise exposure at that time.  Accordingly, the claim must be denied.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


